DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/11/2022 has been entered.
Status of Claims
The Applicant has amended claims 1 and 15. Claim 8 was previously canceled. Claims 1-7 and 9-15 are pending and presented for examination. 
Reply to Applicant’s Remarks
Applicant’s remarks filed 12/13/2021 have been fully considered and are addressed as follows:
Claims Rejections under 35 U.S.C. 103:

Noh teaches the controller setting a traveling direction or a path of the mobile robot based on the local area map (see at least Noh para 0063). Therefore, the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
Regarding the Applicant’s argument that “the control of Noh is merely a control to prevent repletion of an unnecessary operation, such as rotation, not a control to determine traveling routes during traveling of the area so that the number of times of going through a same location on the area is reduced”, the amended claim recites new matter and is rejected under 35 U.S.C. 112(a) (see below). The claim will be reconsidered and searches updated when necessary once the claim is amended to overcome the 35 U.S.C. 112(a) rejections.
The Applicant further argues that for Claim 1, “…in the search motion, the autonomous traveler is not only capable of acquiring a shape of an object including a width dimension or a height dimension, but is also capable of acquiring a shape of a space having no existing object, including a height dimension, and specifying a type of the obstacle based on the width dimension or the height dimension of the obstacle, thereby finding out positions where the main casing can travel in the area, such as a step gap which the main casing can ride over, a narrow space where the main casing can go into, or clearance when avoiding the object, in accordance with the type of the obstacle” the Examiner respectfully disagrees.
Noh teaches the width and height of an obstacle (see at least Noh para 0032-0033) and height of space under chair and under bed (see at least para 0044-0046, Fig. 4), i.e. a space having no existing object.  ; para 0058-0059 teaches the robot moves around obstacles and stores all data within a designated distance from the main body (see at least Noh para 0048), i.e. the obstacle and space shape information is included in the local area map. Noh also teaches the main body moves after initial one rotation, generating a map in all directions (see at least Noh para 0052), i.e. the map is generated after a search in all directions, and setting a traveling path based on local map (see at least Noh, para 0063). Therefore, the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
Regarding the Applicant’s argument that “Furthermore, a traveling route of the main casing is determined so that a number of times of going through a same location on the area is reduced. Then, the main casing autonomously travels in accordance with the determined traveling route”, the amended claim recites new matter and is rejected under 35 U.S.C. 112(a) (see below). The claim will be reconsidered and searches updated when necessary once the claim is amended to overcome the 35 U.S.C. 112(a) rejections.
Claim 15 recites similar languages as claim 1 and is rejected for similar reasons above.
With respect to the dependent claims 2-7 and 9-14, the applicant provides no additional arguments other than their dependency from the independent claim 1. Because independent claim 1 is not allowable, dependent claims 2-7 and 9-14 are not allowable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-7 and 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “…so that a number of times of going through a same location on the area is reduced” which is not explicitly, implicitly or inherently disclosed in the specification. The closest paragraph in the specification is para 0038, which recites “ …where the number of times of redundantly traveling the same location is the minimum…”, while “traveling the same location” is not the same as “going through a same location”, i.e. traveling a location does not have to “go through”. Further, “reduced” is not the same scope as “the minimum”. Therefore, the amended claim introduces new matter and is rejected under 35 U.S.C. 112(a).
Claim 15 recites similar languages as claim 1 and is rejected for similar reasons above.
Claims 2-7 and 9-14 are rejected by virtue of the dependency on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…cause a search motion to be performed, include a shape of an obstacle, including a width dimension or a height dimension, and a shape of a space having no existing object, including a height dimension, acquired through the search motion in the map…” which is ambiguous. It is not clear if the limitation means the “search motion” is carried out in the map or updating the map to include a shape of an obstacle…” and “a shape of a space…”. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b). The claim has been interpreted as best understood by the examiner.
Claim 15 recites similar languages as claim 1 and is rejected for similar reasons above.
Claims 2-7 and 9-14 are rejected by virtue of the dependency on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Artes (US9298183, hereinafter Artes) in view of Noh (US20150157182, hereinafter Noh). 
As to Claim 1, Artes teaches an autonomous traveler comprising: 
a main casing (Artes, col 3, line 66-col 4, line 6; Fig. 1: main casing); 
a machine operably attached to the main casing and configured to enable the main casing to travel on a surface (Artes, col 4, lines 7-25: a drive module for moving the robot); and
a processor programmed to:
generate a map indicative of information on an area (Artes, col 4, lines 37-60 teaches generating maps; also see col 5, lines 20-38); 
estimate a self-position of the main casing (Artes, col 4, lines 37-60 teaches localization of the robot; also see col 5, lines 20-38); 
acquire external information (Artes, col 5, lines 20-38 teaches a sensor module for acquiring items of information; also see col 6, lines 22-25); and 
Artes, col 5, lines 4-19 teaches control and navigation module for controlling driving and processing of the robot on the basis of the map of the environment; col 5, lines 20-32 teaches map construction), and
when the external information is different from the information on the area indicated in the map while the main casing is autonomously traveling (Artes, col 6, lines 12-41 teaches autonomously traveling is different from the information on the map, the sensor units can be used to constructing the map; also see col 7, lines 26-33):
cause a search motion to be performed (Artes, col 7, lines 10-12 teaches the robot prepare the map by explanatory trip or as it carries out processing operations),
include a shape of an obstacle in the map (Artes, col 9, lines 18-26 teaches shape, size and location of the object; also see col 7, lines 46-53 for recognizing obstructions and further scanning the environment for new objects and enter new objects to map)
determine a traveling route of the main casing in accordance with a type of the obstacle which is specified based on the shape of the obstacle, based on the map in which the shape of the obstacle included (Artes, col 7, lines 21-25 teaches path planning based on a robot generated map; col 9, lines 18-21 teaches size, shape of object included in the map), and
make the main casing autonomously travel in accordance with the determined traveling route (see at least Artes col 6, lines 51-53 for a robot for autonomous processing of floor areas, col 7, lines 21-25 for path planning).
Artes does not explicitly teach a shape of an object, including a width dimension or a height dimension, and a shape of a space having no existing object, including a height dimension, acquired through the search motion and set a travelling route based on the map in 
However, in the same field of endeavor, Noh teaches a shape of an object, including a width dimension or a height dimension and a shape of a space including a height dimension acquired through the search motion and set a traveling path on the map in which the shape of the space and obstacles are included and prevent repetition of unnecessary operations (See at least Noh, para 0032-0033 teaches height of obstacle; para 0044-0046 teaches height of space under chair and under bed, i.e. the space having no existing object; also see Fig. 4; para 0048 teaches generating a local area map with all data within a designated distance from the main body, also see para 0053; para 0052 teaches the main body moves after initial one rotation, generating a map in all directions, i.e. the map is generated after a search motion in all directions; para 0058-0059 teaches the robot moves around obstacles and stores obstacle information in map; para 0063 teaches set a traveling path based on local map, also see para 0083 for preventing unnecessary operation based on the local area map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the autonomous traveler taught by Artes to include a shape of an object, including a width dimension or a height dimension and a shape of a space having no existing object, including a height dimension, acquired through the search motion and set a travelling route based on the map in which the shape of the space are included, so that a number of time of redundantly travelling a same location non the area is reduced as taught by Noh to control movement of robot according to kinds of obstacles (Noh, para 0043).
As to Claim 2, Artes in view of Noh teaches the autonomous traveler according to Claim 1. 
Artes, col 7, lines 46-53 teaches scanning the environment when obstructions are recognized and enter detected objects in the map; col 7, lines 4-15 teaches robot following map prepared by robot itself; col 9, lines 18-21 teaches shape of object included in the map; also see col 7, lines 55-65 and col 13, line 61-65).
As to Claim 3, Artes in view of Noh teaches the autonomous traveler according to Claim 2.
Artes further teaches wherein the processor is programmed to perform reporting when the traveling route of the main casing is changed (Artes, col 11, lines 30-49 teaches traveling route being changed when there is obstruction and reported).
As to Claim 4, Artes in view of Noh teaches the autonomous traveler according to Claim 1.
Artes further teaches wherein the search motion is an operation in which the processor controls the operation of the machine so as to acquire a different position that is different from the area indicated in the map (Artes, col 7, lines 46-53 teaches acquiring information of new objects and entering the new objects in the map; col 5, lines 30-38 teaches constructing a map which is different from the permanent localization map and the differences indicating an obstruction).
As to Claim 5, Artes in view of Noh teaches the autonomous traveler according to claim 4
Artes further teaches wherein the search motion is an operation in which the processor controls the operation of the machine so that the main casing travels along a periphery of the Artes, col 5, lines 12-15 teaches objects not recorded in the map, i.e. the position of the traveler is different from the information on the area indicated in the map; col 7, lines 10-12 teaches robot prepare reference by itself by an exploratory trip; also see col 5, lines 9-12 teaches the robot is navigated on the basis of a map).
As to Claim 6, Artes in view of Noh teaches the autonomous traveler according to Claim 1.
Artes further teaches a cleaning unit including a brush configured to clean the surface at least when the search motion is performed (Artes, col 5, lines 4-9 teaches processing module for cleaning; col 7, lines 46-53 teaches recognizing obstruction during processing and scanning to recognize new objects; col 7, lines 10-12 teaches prepare reference during processing operations; also see col 11, lines 30-39).
As to Claim 7, Artes in view of Noh teaches the autonomous traveler according to Claim 1.
Artes further teaches wherein the processor is programmed to acquire an arrangement position of an obstacle as the external information at least when the search motion is performed (Artes, col 6, lines 22-25 teaches senor units delivering environmental information for constructing the map used to recognize obstructions which are not recorded on an existing map).
As to Claim 9, Artes in view of Noh teaches the autonomous traveler according to Claim 1.
 Artes further teaches a plurality of cameras disposed apart from one another on the main casing, wherein the processor is programmed to: generate, based on images picked up by the plurality of cameras, a distance image of the obstacle; and acquire shape information on the Artes, col 1, lines 40-44 teaches triangulation by cameras; col 5, line 27-29 teaches cameras and triangulation sensors, i.e. distance generation; col 9, lines 18-35 teaches acquiring shape information with sensor elements).
As to Claim 10, Artes in view of Noh teaches the autonomous traveler according to Claim 1.
Artes further teaches the processor is programmed to acquire characteristic information of the surface as the external information at least when the search motion is performed (Artes, col 5, lines 20-23 teaches sensor module acquiring information with respect to the properties of the floor).
As to Claim 13, Artes in view of Noh teaches the autonomous traveler according to Claim 1.
Artes further teaches a cleaning unit including a brush configured to clean the surface, wherein the processor is programmed to acquire an amount of dust and dirt on the surface as the external information at least when the search motion is performed (Artes, col 6, lines 30-36 teaches degree of soil of the floor; col 7, lines 46-53 teaches scanning and recognize new objects and enter to map when there is obstruction; col 7, lines 10-12 teaches exploratory trip for generating reference map).
As to Claim 15, Artes in view of Noh teaches a control method for an autonomous traveler.
Artes further teaches: causing the autonomous traveler to autonomous travel; acquiring external information while the autonomous traveler autonomously traveling in an area; performing a search motion when information on the area indicated in a previously-stored map is Artes, col 14, lines 14-15 teaches autonomous travel; col 5, lines 20-37 teaches acquiring external information; col 7, lines 46-53 teaches search motion when recognize obstructions, i.e. information on an area is different from previously-stored map; also see col 7, lines 10-12 and col 6, lines 23-25 ).
including a shape of an obstacle in the previously stored-map (Artes, col 9, lines 18-26 teaches shape, size and location of the object; also see col 7, lines 46-53 for recognizing obstructions and further scanning the environment for new objects and enter new objects to map), and
setting a traveling route of the autonomous traveler in accordance with a type of the obstacle with is specified based on the shape of the obstacle, based on the previously-stored map in which the shape of the obstacle included (Artes, col 7, lines 21-25 teaches path planning based on a robot generated map; col 9, lines 18-21 teaches size, shape of object included in the map).
Artes does not explicitly teach a shape of an object, including a width dimension or a height dimension, and a shape of a space having no existing object, including a height dimension, acquired through the search motion and set a travelling route based on the map in which the shape of the space are included, so that a number of time of redundantly travelling a same location non the area is reduced.
However, in the same field of endeavor, Noh teaches a shape of an object, including a width dimension or a height dimension and a shape of a space including a height dimension acquired through the search motion and set a traveling path on the map in which the shape of the space and obstacles are included and prevent repetition of unnecessary operations (See at least Noh, para 0032-0033, height of obstacle; para 0044-0046, height of space under chair and under bed; also see Fig. 4; para 0058-0059 teaches the robot moves around obstacles and stores obstacle information in map; para 0068 teaches set a traveling path based on local map and prevent unnecessary operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the autonomous traveler taught by Artes to include a shape of an object, including a width dimension or a height dimension and a shape of a space having no existing object, including a height dimension, acquired through the search motion and set a travelling route based on the map in which the shape of the space are included, so that a number of time of redundantly travelling a same location non the area is reduced as taught by Noh to control movement of robot according to kinds of obstacles (Noh, para 0043).
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Artes in view of Noh as applied to claim 1 above, and further in view of Rosenstein (US20140124004, hereinafter Rosenstein).
As to Claim 11, Artes in view of Noh teaches the autonomous traveler according to Claim 1.
Artes modified by Noh does not explicitly teach the processor is programmed to acquire a step gap of the cleaning-object surface as the external information.
However, in the same field of endeavor, Rosenstein teaches the above limitations (Rosenstein, para 0054 teaches sensors arranged on the robot for detecting obstacles, cliffs and walls). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the autonomous traveler taught by Artes and modified by Noh to include the processor to acquire a step gap of the cleaning-object surface as the external Rosenstein, para 0056).
As to Claim 14, Artes in view of Noh teaches the autonomous traveler according to Claim 1. 
Rosenstein further teaches the processor is programmed to acquire a color tone of the surface as the external information (Rosenstein, para 0091 teaches an imaging sensor taking images of the floor and determining spatial distribution of color of the image; Fig. 14). 
See claim 11 above for rationale supporting obviousness, motivation and reasons to combine.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Artes in view of Noh as applied to claim 1 above, and further in view of Connell (US20150336274, hereinafter Connell).
As to Claim 12, Artes in view of Noh teaches the autonomous traveler according to Claim 1.
Artes modified by Noh does not teach the processor is programmed to acquire a temperature of an obstacle as the external information.
However, in the same field of endeavor, Connell teaches the above limitations (Connell, para 0046 teaches automated robot sensing temperature of obstacles using sensors, also see para 0050). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the autonomous traveler taught by Artes and modified by Noh to include the processor to acquire temperature information of the obstacle as the external Connell, para 0050).
Conclusion
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONGYE LIANG/Examiner, Art Unit 3667      

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668